     Case 2:19-cv-00212-RSK ECF No. 20, PageID.542 Filed 03/23/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION




TERRY LEONARD LARSON,

              Plaintiff,

v.                                                         Case No. 2:19-cv-212
                                                           Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
__________________________________/

                                        JUDGMENT

              In accordance with the Opinion filed this date, the decision of the Commissioner is

AFFIRMED.

              IT IS SO ORDERED.



Dated: March 23, 2021                              /s/ Ray Kent
                                                   RAY KENT
                                                   United States Magistrate Judge
